UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-2088



In Re:   THOMAS MACEO BRODNAX; VALERIA BRODNAX,
                                                             Debtors.
_________________________


THOMAS MACEO BRODNAX; VALERIA BRODNAX,

                                            Plaintiffs - Appellants,

           versus


CITY OF DANVILLE, VIRGINIA,

                                               Defendant - Appellee,

           and


LAURENCE P. MORIN; U. S. TRUSTEE,

                                                            Trustees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Danville. Jackson L. Kiser, Senior District
Judge. (CA-98-15, BK-96-2892-6-WA4-13)


Submitted:   March 9, 1999                  Decided:   April 23, 1999


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Thomas Maceo Brodnax, Valeria Brodnax, Appellants Pro Se. Michael
Earnest Hastings, DANIEL, VAUGHAN, MEDLEY & SMITHERMAN, P.C., Dan-
ville, Virginia, for Appellee. Laurence P. Morin, Lynchburg, Vir-
ginia; United States Trustee, OFFICE OF THE UNITED STATES TRUSTEE,
Roanoke, Virginia, for Trustees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



PER CURIAM:

     Thomas and Valeria Brodnax appeal from the district court’s

order dismissing their bankruptcy appeal for failure to comply with

the requirement in Fed. R. Bankr. P. 8006, that a designation of

the record on appeal and a statement of issues be filed within ten

days of the filing of the notice of appeal.   We have reviewed the

record and the district court’s opinion and find no abuse of

discretion and no reversible error. See Fed. R. Bankr. P. 8001(a);

In re Serra Builders, Inc., 970 F.2d 1309, 1311 (4th Cir. 1992).

Accordingly, we affirm on the reasoning of the district court. See

Brodnax v. City of Danville, VA, Nos. CA-98-15; BK-96-2892-6-WA4-13

(W.D. Va. June 22, 1998).     Additionally, we deny as moot the

Brodnaxes’ motion to defer action on this appeal. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                          AFFIRMED

                                  2